October 30, 2014 DREYFUS SELECT MANAGERS LONG/SHORT FUND Supplement to Statutory Prospectus dated March 24, 2014 The following information supplements and supersedes any contrary information contained in the fund's prospectus: The fund's board has approved Three Bridges Capital, LP (Three Bridges) as an additional subadviser to the fund, effective November 17, 2014 (the Effective Date). As of the Effective Date, the fund's assets will be allocated among seven subadvisers – Kingsford Capital Management, LLC (Kingsford Capital), Owl Creek Asset Management, L.P. (Owl Creek), Perella Weinberg Partners Capital Management LP (Perella Weinberg), Sirios Capital Management, L.P. (Sirios), Standard Pacific Capital, LLC (Standard Pacific), Union Point Advisors, LLC (Union Point), and Three Bridges. The target percentage of the fund's assets to be allocated over time to the subadvisers is approximately 5% to Kingsford Capital, 21% to Owl Creek, 16% to Perella
